 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 1 of 44 PageID #: 24310




                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 3:19-00239

RICKY L. HOUDERSHELDT, D.O.

                           MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant Ricky L. Houdersheldt’s “Renewed Motion for

Acquittal or, in the Alternative, a New Trial.” ECF No. 185. The Government submitted its

Omnibus Response (ECF No. 202), to which Defendant replied (ECF No. 213). The Motion is

now ripe for review. For the following reasons, the Motion is GRANTED as to Counts 1-2 and

DENIED as to Counts 3-17.

                                          I. BACKGROUND

         Defendant Ricky L. Houdersheldt is a doctor of osteopathic medicine licensed to practice

in West Virginia. On September 18, 2019, the Government charged him with prescribing

controlled substances in violation of 21 U.S.C. § 841(a)(1). 1 The Second Superseding Indictment

includes 23 counts, each arising from a prescription to one of three patients: D.L. (Counts 1-6),

B.W. (Counts 7-17), and R.W. (Counts 18-23). The trial commenced on August 3, 2020. On

August 10, 2020, the jury returned a verdict of guilty on Counts 1-17 and not guilty on Counts 18-

23.

      1. Evidence at Trial

         At trial, the Government’s case centered upon the testimony of its expert witness, Dr.



         1
             The Government subsequently filed two superseding indictments. ECF Nos. 24, 74.
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 2 of 44 PageID #: 24311




Timothy Munzing, a family physician and clinical professor. Dr. Munzing reviewed Defendant’s

patient files and compared those files to the standard of care for medical providers. Dr. Munzing

testified that he formed his opinion of the standard of care from his professional training and

experience, and publications by the West Virginia Medical Board and Board of Pharmacy, Center

for Disease Control, American Academy of Pain Medicine, and the American Society of

Interventional Pain Practitioners. Dr. Munzing concluded that Defendant’s prescriptions to D.L.

and B.W. were outside the usual course of professional practice.

           Counts 1-6

       Dr. Munzing concluded that Defendant’s prescriptions to D.L. were beyond the bounds of

medical practice in light of D.L.’s health history. Based on his review of D.L.’s patient file, Dr.

Munzing determined that D.L. was a self-reporting opiate addict who referred herself to a

rehabilitation program in 2012. Dr. Munzing also determined that D.L. had tested positive for

buprenorphine (commonly known as Suboxone) in May 2012, which is a medication used to treat

opiate addiction.

       Dr. Munzing also testified that several of D.L.’s drug screens produced suspicious results.

For example, on September 25, 2017, D.L.’s urinalysis produced results that were inconsistent

with her reported prescriptions. D.L. tested negative for Norco and amphetamine, despite being

prescribed those substances, and positive for tramadol, oxycodone, and noroxycodone, despite not

having prescriptions for those substances. Dr. Munzing counted approximately 20 aberrant urine

screens between 2012 and 2017 and noted that the repeated failed tests lead “to the suspicion that

the prescribing is happening regardless of whether the medications are showing up or not, which

is dangerous . . . . ” Trial Tr. vol. 3 at 449:13-19; 456:19-457:11. D.L. also refused to submit to

drug screens on several occasions.



                                                -2-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 3 of 44 PageID #: 24312




       Dr. Munzing testified that it can be “very hazardous” to prescribe controlled substances to

patients who are addicted to such substances. Trial Tr. vol. 3, 427:13-19. Indeed, notes on D.L.’s

records indicate that Defendant understood this hazard. On a urinalysis report dated March 11,

2016, a handwritten note reads “Per RLH, PT needs inpatient tremeant [sic]. Dismiss from

Suboxone[.] No Meds to be give[n] to her.” Another abnormal urinalysis report dated August of

2017 contained a similar note: “Per RLH No More Meds.” And just a month later, another

abnormal urinalysis report reads “No More Meds Per RLH.”

       After Defendant indicated that D.L. should not receive more opioids, he prescribed her

Suboxone for several months. However, between June and November of 2018, Defendant

prescribed D.L. opioids more than 20 times, with seven prescriptions written just in November.

Dr. Munzing testified that these prescriptions were “[e]xceedingly dangerous,” and placed her at

“risk for worsening addiction” and a “significant risk for overdose. . . .” Trial Tr. vol. 3, 462:3-13.

       Dr. Munzing testified that although opioids can be prescribed to patients with a history of

substance abuse, it should only be for “acute, severe injury” for “very limited periods.” Id. at 431:8-

10; 434:9-13. Dr. Munzing asserted that standard medical care for chronic pain should involve a

multi-modal approach, which includes a personalized combination of oral medication (opioid and

non-opioid), topical medication, and nonpharmacologic therapies (physical therapy, chronic pain

cognitive therapy, steroid injections, etc.). Dr. Munzing testified that there is no evidence in D.L.’s

patient file that Defendant used a multi-modal approach to manage her pain, and instead only

prescribed her opioids. Based on these facts, Dr. Munzing concluded that the six prescriptions in

the indictment (each of which were prescribed in the window between June and November of

2018) were outside the usual course of professional practice and without a legitimate medical

purpose.



                                                 -3-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 4 of 44 PageID #: 24313




       In addition to Dr. Munzing’s testimony, D.L. testified that Defendant wrote her

prescriptions for controlled substances outside of his office after office hours and without a

physical exam. D.L. testified that on August 22, 2018 she met Defendant at a gas station parking

lot and received a prescription for hydrocodone (Count 3). She testified that he did not check her

pulse, blood pressure, or weight, or perform a physical exam of any sort. Between August and

November of 2018, these types of meetings were not uncommon. According to D.L., on September

20, 2018, she met Defendant at a K-Mart parking lot and Defendant gave her a prescription for

Percocet without conducting a physical exam (Count 4). On October 7, 2018, D.L. met Defendant

at a Dollar General parking lot and received a prescription for Tylenol No. 4 without a physical

exam (Count 5). And on November 20, 2018, she met Defendant at a Hurricane City Park parking

lot where he prescribed her Tylenol No. 4 without a physical exam (Count 6). According to Dr.

Munzing, this sort of prescribing places patients at risk of addiction and overdose.

       The Government also presented circumstantial evidence to support the guilty verdict. First,

D.L. testified that on September 20, 2018 (the same day that she said that Defendant wrote her a

Percocet prescription at K-Mart), he drove her to see a farm that he was selling. D.L. testified that

on the drive back, Defendant asked D.L. about whether she was dating or having a sexual

relationship with anyone. She testified that she was “shocked” by this question because she had

never discussed anything like that with him before. Trial Tr. vol 3. at 623:16-24. She then testified

that he proposed that they “get a room” to “just go fool around.” Id. at 624:18-20. According to

D.L., she declined and asked him to take her back to her car. She also testified that Defendant later

apologized and stated that he “stepped over the line.” Id. at 626:2-3. In its closing argument, the

Government argued that Defendant was prescribing D.L. controlled substances with the hope that

she would start a sexual relationship with him. According to Dr. Munzing, Defendant’s



                                                -4-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 5 of 44 PageID #: 24314




propositioning violated the Hippocratic Oath and West Virginia Board of Medicine rules

prohibiting doctor/patient sexual relationships.

       The jury also heard testimony that a Hurricane City Police Officer, Timothy Duran,

encountered Defendant and D.L. during their November 20, 2018 meeting. Duran testified that he

approached Defendant’s vehicle after he noticed it in an abandoned parking lot next to Hurricane

City Park. Duran described D.L. as exiting from the car “frantic” and “in a state of panic” because

“her voice was up and down” and “[s]he couldn’t stay still,” Trial Tr. vol. 1 at 44:3-10. Duran

testified that when D.L. got out of the car, she said “I was just leaving. I had to pick up a

prescription” and that this statement “seemed really odd.” Id. at 44:6-10.

       Duran also testified that Defendant acted suspiciously. According to Duran, Defendant

claimed he needed to leave for a “medical emergency,” even though Duran did not see Defendant

checking his phone or receiving a ring or vibration during the duration of their conversation.

Defendant also told Duran that he knew Duran’s boss, Police Chief Michael Mullins. Defendant’s

phone records established that Defendant placed a call to Chief Mullins soon after he left the park.

In its closing argument, the Government stated that these actions indicated that Defendant knew

what he did was wrong, and that he needed to “get his story straight to get out.” Trial Tr. vol. 5,

1074:2-12; 1047:4-7.

        After hearing the above evidence, the jury returned a verdict of guilty as to Counts 1-6.

           Counts 7-17

       Dr. Munzing also concluded that Defendant’s prescriptions to B.W. were illegitimate.

Much like D.L., B.W.’s patient file showed signs that B.W. struggled with addiction. For example,

Dr. Munzing found several notations showing B.W. was reporting “symptoms of chronic opioid[]

use,” including irritability and tooth decay. Trial Tr. vol. 3, 476:17-477:19. Dr. Munzing also noted



                                                   -5-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 6 of 44 PageID #: 24315




that B.W.’s file lacked documentation that Defendant discussed substance abuse issues with B.W.

         In addition, Dr. Munzing found that Defendant prescribed B.W. opioids in dangerously

high dosages. Dr. Munzing explained that opioid doses are often measured in milligrams of

morphine equivalent (“MMEs”). MME conversions enable providers to compare the strength of

different medications and to gauge the risk of abuse and overdose. According to Dr. Munzing’s

characterization of CDC guidelines, providers should avoid going over 50 MME per day because

the risks of addiction and overdose “are higher” for the patient. Id. at 401:9-17. Dr. Munzing also

testified that “[i]f you get to . . . 90 [MME] per day, the risk is even higher,” and that the CDC

“strongly encourage[s] you not to go above 90 [MME] without . . . close monitoring.” Id. Dr.

Munzing further testified that once a patient’s dosage reaches 100 MME, the risk of overdose is

about nine times higher than if the patient is on a much lower dose or no dose of opioid. According

to Dr. Munzing, risks to a patient’s health also increase when taking an opioid with a

benzodiazepine, which the CDC advises against.

         Counts 7-17 of the Indictment are summarized in the following chart:

 Count      Exhibit at Date Rx Prescribed              Dosage                Daily MME
            Trial      Written Substance
 7          453        3/29/18 Fentanyl                100 mcg per     72 240 MME
                                                       hours
 8          454           3/29/18     Morphine         30 mg 4 times   per 120 MME
                                                       day
 9          455           1/5/18      Diazepam         10 mg 3 times   per
                                                       day
 10         456           6/4/2018    Fentanyl         100 mcg per     72 240 MME
                                                       hours
 11         457           6/4/2018    Morphine         30 mg 4 times   per 120 MME
                                                       day
 12         458           4/30/18     Diazepam         10 mg 3 times   per
                                                       day
 13         459           8/2/18      Fentanyl         100 mcg per     72 240 MME
                                                       hours
 14         460           8/2/18      Morphine         30 mg 4 times   per 120 MME
                                                       day

                                                 -6-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 7 of 44 PageID #: 24316




 15        461           9/4/18        Fentanyl         100 mcg per 72 240 MME
                                                        hours
 16        462           9/4/18        Morphine         30 mg 4 times per 120 MME
                                                        day
 17        463           9/4/18        Diazepam         10 mg 3 times per
                                                        day

       Dr. Munzing testified that a 100 mcg of fentanyl patch dispenses 240 MME per day and

that 120 mg of morphine sulphate (30 mg tablets taken 4 times per day) equals 120 MME. Taken

together, Defendant prescribed B.W. up to 360 MME per day. The Government’s exhibits also

indicate that Defendant’s prescriptions of diazepam (a type of benzodiazepine) overlapped with

these high dosages of opioids. Dr. Munzing testified that he could not discern a justification for

these prescriptions from B.W.’s patient file.

       Based on the above observations, Dr. Munzing concluded that Defendant’s prescriptions

to B.W. were illegitimate because of the high doses of opioids, the concurrent prescribing of

benzodiazepines and opioids, and the fact that his patient records indicated that he suffered no

acute distress or ailment that would justify these prescriptions.

           Other Evidence

       The Government entered into evidence a 2013 Memorandum of Agreement (“MOA”)

between the Defendant and the Drug Enforcement Administration (“DEA”). The MOA notes that

Defendant violated 21 C.F.R. § 1304.03(c), which requires registrants to keep records of controlled

substances “that are prescribed in the lawful course of professional practice, unless such substances

are prescribed in the course of maintenance or detoxification treatment of an individual.” The

MOA required Defendant to, among other things, “develop a defined policy to prevent patients

from obtaining controlled substances that Defendant did not intend for them to consume,” and

“develop a defined policy for keeping records of controlled substances prescribed in the course of

maintenance or detoxification treatment of an individual.” Trial Ex. 101, ECF No. 150-16. The

                                                  -7-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 8 of 44 PageID #: 24317




agreement was in effect during the conduct giving rise to the Indictment.

       Finally, the Government produced evidence that Defendant misled law enforcement. In a

conversation that was recorded by law enforcement, Defendant denied writing prescriptions

outside of his office or keeping a prescription pad in his vehicle. Both statements were contradicted

by other evidence presented at trial, which included D.L.’s testimony that she met Defendant

outside of his office several times to collect prescriptions from him, and law enforcement’s

photographs depicting prescription pads around the center console of Defendant’s vehicle.

   2. Post-Trial Motions

       In addition to the present motion, Defendant filed two motions to compel and a motion for

an order requiring the Government to show cause as to why the Government’s lead attorneys

should not be disqualified. See ECF Nos. 188, 193, 190. The Court denied all three motions. Order,

ECF No. 233. With respect to the motions to compel, the court held (1) that Defendant was not

entitled to in camera review of the prosecutorial team’s communications because he had not made

the request with specificity; (2) that Defendant was not entitled to discovery regarding a tacit

agreement between the Government and D.L. because he did not make a plausible showing that

such an agreement exists; and (3) that Defendant was not entitled to discovery regarding a phone

call between the Government and Mullins because the request was not supported by a viable Brady

claim. The Court also denied the motion for a show cause order because Defendant had not

demonstrated that Attorneys MacFadden and Barras would be required to testify in post-trial

proceedings or that sanctions were warranted.

       In the present motion, Defendant seeks a judgment of acquittal or a new trial. Defendant

raises numerous arguments, which can be summarized as follows: (1) the jury instructions were

erroneous, (2) there was insufficient evidence to support the verdict, (3) the Government violated



                                                -8-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 9 of 44 PageID #: 24318




Brady, and (4) the Government’s misconduct denied him due process. The Court will address each

of these arguments respectively after a brief overview of the applicable legal standard.

                                        II. LEGAL STANDARD

        Defendant’s motion arises from Federal Rules of Criminal Procedure 29 and 33. Under

Rule 29, a court may enter a judgment of acquittal based on insufficiency of evidence if, as a matter

of law, “the government’s evidence was insufficient ‘to establish factual guilt’ on the charges in

the indictment.” United States v. Millender, 970 F.3d 523 (4th Cir. 2020) (citing Fed. R. Crim. P.

29(a), (c)). When the court reviews the sufficiency of the evidence on a charge, it must consider

“whether, after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Id.

at 528 (quoting Jackson v. Virginia, 443 U.S. 307, 319, (1979)). This standard leaves very little

discretion on the part of the trial court.

        On the other hand, when the court considers a motion for a new trial, its “authority is much

broader . . . . ” United States v. Arrington, 757 F.2d 1484, 1485 (4th Cir. 1985). Under Rule 33,

the Court has the discretion to grant a new trial if doing so is in “the interest of justice.” Millender,

970 F.3d at 531 (first citing Arrington, 757 F.2d at 1485; then citing Fed. R. Crim. P. 33(a)). A

new trial is warranted “[w]hen the evidence weighs so heavily against the verdict that it would be

unjust to enter judgment.” Arrington, 757 F.2d at 1485. Though a district court may not “draw

inferences . . . unfavorable to the Government” in considering a motion for a judgment of acquittal,

“[i]n determining the necessity of a new trial, such inferences are allowed.” Millender, 970 F.3d

at 532 (quoting United States v. Campbell, 977 F.2d 854, 860 (4th Cir. 1992)). The court may also

use its observations at trial to “evaluate the credibility of the witnesses” in adjudicating a motion

for a new trial. Id. Despite this broad standard, the Fourth Circuit has advised district courts to



                                                  -9-
    Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 10 of 44 PageID #: 24319




exercise this discretion “sparingly.” Arrington, 757 F.2d at 1486.

                                             III. DISCUSSION

      1. Jury Instructions

             Elements for Medical Practitioner Liability under Section 841(a)(1)

         It is well established that the Government must prove three elements to convict a medical

practitioner under Section 841. The evidence must show: (1) “that the defendant distributed or

dispensed a controlled substance”; (2) that the defendant “acted knowingly and intentionally”; and

(3) “that the defendant’s actions were not for legitimate medical purposes in the usual course of

his professional medical practice or were beyond the bounds of medical practice.” United States

v. Hurwitz, 459 F.3d 463, 475 (4th Cir. 2006) (internal quotes and citations omitted). The Court

gave instructions echoing this standard. 2

         Defendant argues that the jury instructions incorrectly stated the legal standard. 3

Specifically, Defendant asserts that the jury should have been required to find not only that he

intentionally dispensed a controlled substance, but that he also intentionally acted without a

legitimate medical purpose or beyond the bounds of medical practice. This issue has not been



2
    The Court instructed:

         Now, to sustain its burden of proof in connection with each of these charges, the
         government must prove the following three elements beyond a reasonable doubt: First, the
         defendant knowingly and intentionally distributed a quantity of a controlled substance;
         second, at the time of distribution, the defendant knew that the substance distributed was a
         controlled substance; and, third, the defendant's actions were not for legitimate medical
         purposes in the usual course of professional medical practice or were beyond the bounds
         of medical practice.

Trial Tr. 1029:22-1030:6, ECF No. 178.
3
  The Government contends that Defendant forfeited this claim because he did not raise it before
the jury retired to deliberate. See Fed. R. Crim. P. 30(d). However, Defendant timely objected to
the instructions (Trial Tr. 956-54, ECF No. 178), and his proposed instructions are consistent with
the present argument (ECF No. 92). Therefore, Defendant has properly preserved this claim.
                                                 -10-
    Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 11 of 44 PageID #: 24320




settled in the Fourth Circuit. Therefore, before addressing the parties’ arguments, an explanation

of the legal background of Section 841(a)(1) is necessary.

         Defendant was charged with violating Section 841(a)(1), which provides that “[e]xcept as

authorized by [the Controlled Substances Act], it shall be unlawful for any person knowingly or

intentionally to . . . distribute[ ] or dispense . . . a controlled substance.” 21 U.S.C. § 841(a)(1).

The CSA authorizes medical practitioners to dispense controlled substances with a “prescription.”

Id. at § 829(a)-(b). For a prescription to be valid, it must be “issued for a legitimate medical purpose

by an individual practitioner acting in the usual course of his professional practice.” 21 C.F.R. §

1306.04(a). Accordingly, a medical practitioner may be prosecuted under Section 841 if he or she

writes a prescription for a controlled substance that is not for a legitimate medical purpose or in

the usual course of professional practice.

         The seminal Supreme Court case for medical practitioner liability under Section 841(a)(1)

is United States v. Moore, 423 U.S. 122 (1975). In Moore, the defendant argued that, as a medical

practitioner, he was exempt from criminal liability under Section 841 because the legislature

intended practitioners to be disciplined under Sections 842 and 843, which prescribe less severe

penalties. The Court disagreed and held that Congress passed the CSA with the intent to

“strengthen . . . existing law enforcement authority in the field of drug abuse.” Id. at 132 (first

citing Comprehensive Drug Abuse Prevention and Control Act of 1970, 84 Stat. 1236 (preamble);

then citing H.R. Rep. No. 91-1444 (1970)) (internal quotations omitted). The Court upheld the

conviction because “[t]he evidence presented at trial was sufficient for the jury to find that

respondent’s conduct exceeded the bounds of ‘professional practice.’” Id. at 142. 4



4
  The Court did not discuss or otherwise find any error in the district court’s instructions, which
required the jury to find “beyond a reasonable doubt that a physician, who knowingly or
intentionally, did dispense or distribute methadone by prescription, did so other than in good faith
                                                 -11-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 12 of 44 PageID #: 24321




       Although Moore affirmed that practitioners can be prosecuted under Section 841, it is not

particularly instructive on the issue Defendant raises. In Moore, there was little question that the

defendant knew that he was acting outside the usual scope of professional practice. He “concede[d]

in his brief that he did not observe generally accepted medical practices” and asserted that his

large-scale distribution of methadone was an “experiment[al] [] new blockade theory of

detoxification.” Id. at 126, 142. These startling facts and the limited questions presented to the

Court have left lower courts to interpret the appropriate boundaries for practitioner liability.

Understandably, this has led to uncertainty and a circuit split.

       On the one hand, at least three courts of appeal have held that the jury must find that the

defendant deliberately acted without a legitimate medical purpose or outside the bounds of medical

practice. See, e.g., United States v. Sabean, 885 F.3d 27, 47 (1st Cir. 2018); United States v. Kohli,

847 F.3d 483, 488 (7th Cir. 2017). Defendant urges the Court to adopt the Ninth Circuit Court of

Appeals’ reasoning in United States v. Feingold, 454 F.3d 1001 (9th Cir. 2006). In that case, the

defendant argued that “to convict a licensed practitioner under Section 841(a), a jury must look

into his subjective state of mind and determine that he intended to act outside the course of his

professional practice.” Id. at 1007. The court agreed and held:

         If a practitioner’s distribution of controlled substances becomes illegal only by
         virtue of the fact that his actions are “outside the usual course of professional
         practice,” it follows that the practitioner must have deliberately acted in this
         fashion in order for him to be convicted of a crime.
Id. at 1007-08 (internal citation omitted). In so holding, the court cited to Morissette v. United

States, 342 U.S. 246 (1952), which established the long-standing principle that conduct cannot be


for detoxification in the usual course of a professional practice and in accordance with a standard
of medical practice generally recognized and accepted in the United States.” Moore, 423 U.S. at
138-39 (internal quotes omitted). The Court also noted that the jury was instructed that they could
not convict the defendant if they “found that he merely made ‘an honest effort’ to prescribe for
detoxification in compliance with an accepted standard of medical practice.” Id. at 142, n. 20.
                                                -12-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 13 of 44 PageID #: 24322




criminal unless it is intentional.

        On the other hand, at least one circuit has reached the opposite conclusion. In United States

v. Celio, 230 F. App’x 818 (10th Cir. 2007), the Tenth Circuit Court of Appeals held that “nothing

in the statutory language at 21 U.S.C. § 841(a)(1), the regulatory language at 21 C.F.R. § 1306.04,

or any case law [] requires the physician to ‘knowingly’ act without a legitimate medical purpose

or outside the usual course of professional practice.” Id. at 825.

        The Fourth Circuit has not expressly addressed this issue. Rather, in the most recent case

in which this question was raised, the court expressly declined to weigh in. Hurwitz, 459 F.3d at

476. Nevertheless, its analysis of the good faith instruction can be instructive. In Hurwitz, the court

held that the district court erred by refusing to include a good faith instruction but determined that

the defendant was not entitled to the subjective good faith standard he requested. Id. at 478. The

court reasoned that “allowing criminal liability to turn on whether the defendant-doctor complied

with his own idiosyncratic view of proper medical practices is inconsistent with the Supreme

Court’s decision in Moore.” Hurwitz, 459 F.3d at 478. This interpretation of Moore indicates that

a jury need not find that the defendant intentionally acted outside the bounds of medical practice,

but simply that the defendant acted without objective good faith.

        Even so, the Court need not decide whether Fourth Circuit precedent is more aligned with

Feingold or Celio, because the instructions are valid under Defendant’s preferred standard.

According to the Defendant, if the Court applies Feingold’s rule, it must find that its instructions

were erroneous. However, Feingold does not require that result. Although the court held that a

jury must determine whether the defendant acted intentionally outside the bounds of medical

practice, it ultimately upheld the jury’s convictions because the district court’s good faith

instruction fulfilled that requirement. Feingold, 454 F.3d at 1008 (emphasis in original). Looking



                                                 -13-
    Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 14 of 44 PageID #: 24323




at the instructions “in their entirety,” the court held that the instructions compelled the jury to

acquit if they found that Feingold acted “in good faith.” Id. The district court explained that “good

faith” involved Feingold’s “sincerity” and “honest effort.” Id. Accordingly, the court held that the

good faith instruction sufficed. Id. at 1008-09.

         Here, as in Feingold, the Court instructed the jury that it could not find Defendant guilty if

he acted in good faith. The Court explained good faith as “a doctor, reasonably exercising

professional judgment as to the patient’s legitimate needs acting in accordance with what he

reasonably believed to be proper medical practice.” Trial Tr. vol. 5 at 1029:32-1033:8 (emphasis

added). This definition required the jury to consider Defendant’s state of mind. 5 Thus, even if the

Court adopts the Feingold standard, it finds that its instructions were proper.

         Defendant asserts that the Court’s good faith instruction fails under Feingold because it

was objective rather than subjective. Admittedly, “objective” standards can sometimes foreclose

an inquiry into the subjective intent of an individual. See, e.g., Kingsley v. Hendrickson, 576 U.S.

389, 395 (2015) (“[T]he relevant standard is objective not subjective. Thus, the defendant's state

of mind is not a matter that a plaintiff is required to prove.”) And when “objective” takes on that

meaning, the term “objective good faith” is oxymoronic. See Hurwitz, 459 F.3d at 483 (Widener,



5
    The Court’s full instructions are as follows:

         Finally, if a doctor distributed a drug in objective good faith in medically treating a patient,
         then the doctor has dispensed that drug lawfully. But a doctor's good faith must be
         objective. Objective good faith in this context means a doctor, reasonably exercising
         professional judgment as to the patient’s legitimate needs acting in accordance with what
         he reasonably believed to be proper medical practice.
         If you find that the defendant acted in objective good faith in dispensing the drug charged
         in any specific count in the second superseding indictment, then you must find the
         defendant not guilty as to that count.

Trial Tr. 1029:32-1033:8, ECF No. 178.

                                                    -14-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 15 of 44 PageID #: 24324




J. concurring and dissenting) (“I do not believe good faith should be objective; the two terms are

contradictory, it seems to me.”). Nevertheless, the instruction here did not preclude the jury from

considering Defendant’s intent. The Court defined “objective good faith” as requiring the jury to

contemplate whether Dr. Houdersheldt acted in accordance with what he reasonably believed to

be proper medical care. Under this definition, the word “objective” simply required the

Defendant’s belief to be reasonable. It did not foreclose all consideration of that belief as

Defendant contends.

       In short, because the Court gave a good faith instruction that expressly required the jury to

consider Defendant’s state of mind as to the proper standard of medical care, its instructions were

not erroneous. No relief is warranted on this ground.

           Co-Conspirator or Accomplice Instruction

       Defendant’s second objection is that the Court did not include an instruction cautioning the

jury to consider D.L.’s credibility as an accomplice or co-conspirator to the offense. As a threshold

matter, the Court finds that this objection is subject to plain error review because Defendant did

not object to the instructions on this ground before the jury retired. See Fed. R. Crim. Pro. 30(d).

       To support this argument, Defendant quotes United States v. Harvey 159 F. App’x 451,

457 (4th Cir. 2005) as follows: “The general rule is that accomplice instructions are preferred when

accomplices testify against defendants, due to the inherent unreliability of this testimony.” Def.’s

Br. 116, ECF No. 186. (internal quotations omitted). However, Defendant omits the last part of

the court’s sentence: “but the failure to give such an instruction is not reversible error.” Harvey

159 F. App’x at 457 (reviewing for plain error under Rule 30(d)). According to Harvey, several

circuits have held that failure to give this instruction is only erroneous where “the accomplice

testimony is not supported by a minimum amount of corroboration.” Id. at 955-56 (collecting



                                                -15-
    Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 16 of 44 PageID #: 24325




authorities). Here, the evidence does not support a finding that D.L. was an accomplice or co-

conspirator. Even if it did, her testimony was corroborated by other evidence, such as Defendant’s

cell phone records and Duran’s testimony. Thus, the absence of these instructions was not a plain

error.

      2. Sufficiency of the Evidence

         Defendant next argues that the Court should issue a judgment of acquittal or grant a new

trial because the Government did not present sufficient evidence to support the convictions.

Defendant argues that there was insufficient evidence to support the verdict because the

Government did not show that Defendant sought a personal benefit from D.L. or B.W.

Alternatively, Defendant argues that the evidence does not support the verdict even if no evidence

of a personal benefit is required. The Court will first consider the Defendant’s evidentiary

challenges, then it will analyze whether there is sufficient evidence to support the conviction.

            Evidentiary Challenges

               i.   D.L.’s Testimony

         Defendant raises three challenges to D.L.’s testimony. First, Defendant argues that D.L.’s

testimony regarding her September 20, 2018 meeting with Defendant was not credible because

there was a record in her patient file that was also dated September 20, 2018. According to

Defendant, this proves that he met D.L. at his office that day and not the K-Mart parking lot. 6

However, the Government presented phone records showing that D.L. spoke to Defendant multiple




6
  Defendant also argues that he was prejudiced by the Government’s argument that the record was
fabricated. Though it is true that the Government made this suggestion, it did so when the jury was
not present. See Trial Tr. 710:7; 715:2-6, ECF No. 176. Recognizing the argument as speculation,
the Court notified the Government that it “wouldn’t permit an argument to that effect.” Id.
Therefore, it is unclear to the Court how the Defendant could have been prejudiced by this
suggestion.
                                                -16-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 17 of 44 PageID #: 24326




times that day, including a calls placed around 11:40 AM and 5:00 PM. Moreover, evidence

contradicting a witness’ recollection of the exact date of an event does not necessarily mean that

the witness is not credible, or that the event did not occur.

       Second, Defendant argues that D.L. was not a credible witness because her “farm story”

was a product of government coercion. Specifically, Defendant argues that DEA agents pressured

D.L. to falsely testify that Dr. Houdersheldt asked her if she wanted to “fool around.” See Def’s

Mot., Ex. C 88:1-6, ECF No. 185-3. Despite Defendant’s arguments otherwise, D.L.’s testimony

is not indicative of a forced statement because it was consistent. She stated at the interview and in

trial that Defendant asked her if she was interested in a sexual relationship one time, apologized

after, but otherwise did not pursue her or condition her prescriptions on sexual favors. She

maintained this story even after the agents suggested that she was lying. Id. at 34:24-35:4 (denying

that a sexual relationship took place); 37:12-19 (denying that Defendant conditioned her

prescriptions on anything), 58:6-11 (denying that Defendant asked for favors in return for writing

the prescriptions). To the extent that D.L. initially denied that Defendant made “sexual overture[s]”

toward her, she clarified on cross examination that she thought those questions were asking “if

[they] had sexual contact.” Trial Tr. vol. 4, 683:6-25. Accordingly, the Court does not find a

sufficient basis for which to discount the jury’s assessment of D.L.’s credibility.

       Finally, Defendant argues that the court erred in admitting D.L.’s “farm story” because it

was inadmissible character evidence under 404(b)(1). Defendant states that this was not intrinsic

to the crime because D.L. repeatedly denied that Defendant conditioned her prescription upon her

acceptance of his suggestion for sex. But even if the testimony was not intrinsic, it was admissible

as evidence of Defendant’s motive. See Fed. R. Evid. 404(b). A reasonable juror could have

interpreted his proposition as motivating his willingness to prescribe D.L. opioids beyond the



                                                 -17-
    Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 18 of 44 PageID #: 24327




bounds of medical practice. The probative value of this evidence is further increased by the fact

that the event took place within the time period represented by the charges in the Second

Superseding Indictment. The Court cannot conclude that unfair prejudice to the Defendant

substantially outweighed the probative value of the evidence. Therefore, there was no error.

              ii.   Munzing Testimony

         Next, Defendant argues that Dr. Munzing’s expert testimony was inadmissible. The

admissibility of expert testimony in court proceedings is governed by Rule 702 of the Federal

Rules of Evidence. 7 In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993),

the Supreme Court held that Rule 702 assigns district courts “the task of ensuring that an expert’s

testimony both rests on a reliable foundation and is relevant to the task at hand.” See also Belville

v. Ford Motor Co., 919 F.3d 224, 232 (4th Cir. 2019). The proper analysis entails “a preliminary

assessment of whether the reasoning or methodology underlying the testimony is scientifically

valid and of whether that reasoning or methodology can be applied to the facts in issue.” Daubert,

509 U.S. at 592-93.

         Defendant argues that the Court should have excluded Dr. Munzing’s testimony because

(1) his methodology did not include in-person examinations of D.L. and B.W. and assumed that

lack of documentation equated to lack of care; and (2) his opinion contained several inconsistences




7
    In whole, Rule 702 provides:

         A witness who is qualified as an expert by knowledge, skill, experience, training, or
         education may testify in the form of an opinion or otherwise if:
         (a) the expert's scientific, technical, or other specialized knowledge will help the trier of
         fact to understand the evidence or to determine a fact in issue;
         (b) the testimony is based on sufficient facts or data;
         (c) the testimony is the product of reliable principles and methods; and
         (d) the expert has reliably applied the principles and methods to the facts of the case.

                                                 -18-
    Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 19 of 44 PageID #: 24328




and gaps in reasoning. 8

         First, Defendant argues that because Dr. Munzing testified that the Defendant should have

conducted a physical examination of his patients before prescribing them controlled substances,

Dr. Munzing should have conducted a physical examination before forming his expert opinion.

Although this certainly identifies a weakness in Dr. Munzing’s testimony, it does not mean that

his methodology was unreliable; standard medical practice is distinct from the Daubert standard.

Therefore, this alone does not render an expert’s opinion inadmissible.

         Defendant’s reliance on Tran Trong Cuong for this argument is misplaced. Defendant

represents that the Tran Trong Cuong court reversed the conviction on several counts because the

government’s expert had not interviewed or examined the patients. 9 This misrepresents the court’s

holding. The court held that there was insufficient evidence to support the verdict because the
                                                                                                    10
government’s theory for 80 prescriptions was “guilt by association or “proof by pattern.”

Although the court noted that the expert did not examine the patients, the court did not find that




8
   Defendant draws support for these arguments from Dr. Munzing’s testimony and report.
However, the report was not entered into evidence at trial. To the extent that the Defendant believes
that the report should have been a basis to preclude Defendant’s testimony at trial, he should have
raised that issue before trial. Therefore, the Court will only address the Defendant’s challenges
regarding Dr. Munzing’s testimony.
9
   Likewise, Defendant’s reliance on Cooper v. Smith & Nephew, Inc., is not persuasive because
that decision expressly stated that “[b]y itself, [the expert’s] failure to conduct a physical
examination may not be grounds to exclude his methodology as unreliable.” 259 F.3d 194, 203
(4th Cir. 2001). Although it can be indicative of unreliability, Defendant has not shown that Dr.
Munzing’s methodology is otherwise unreliable under Daubert.
10
    In the Reply, Defendant argues that the court concluded that there was insufficient evidence
because of the absence of patient exams. Def.’s Reply at 17. Defendant asserts that this “point was
so important to the Fourth Circuit that it made it twice.” Id. (emphasis in original). However, the
two statements Defendant quotes were not part of the court’s holding. Rather, those statements
were part of the court’s summaries of other cases. Defendant’s reliance on these dicta is further
belied by the fact that the court expressly held that those cases were distinguishable from the Tran’s
arguments. Id. at 1142 (citing United States v. Stump, 735 F.2d 273 (7th Cir.), cert. denied, 469
U.S. 864 (1984), and United States v. Chin, 795 F.2d 496 (5th Cir.1986)).
                                                -19-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 20 of 44 PageID #: 24329




this alone rendered the expert’s opinion invalid. Rather, the court held that there was insufficient

evidence because the expert had not examined the patients, had not discussed the patients by name

during his testimony, did not comment on the individual prescriptions, and failed to examine the

prescriptions individually in the report. Id. at 1141. This reasoning cannot be interpreted as

requiring all experts to examine individual patients to produce reliable opinions.

        In fact, the Fourth Circuit directly addressed this issue in United States v. Boccone 556 F.

App’x 226 (4th Cir. 2014), and held that patient examinations are not required. In Boccone, the

defendant argued that the district court erred in admitting the government’s expert testimony

because, among other things, the expert did not examine any of the patients referred to in her report

and only relied on the defendant’s records. 11 The court rejected this argument, holding that the

expert’s methodology and conclusions were sufficiently reliable because she “cited red flags

similar to those identified by experts in [other Fourth Circuit cases], including negative drug

screens, lack of documentation and follow up treatment for medical conditions, prescriptions over

a long period of time without medical examinations, high dosage combinations, and prescriptions

despite signs of drug addiction or street sales.” Id. at 226. Though unpublished, Boccone held that

the government’s expert testimony was consistent with other Fourth Circuit precedent—including

Tran Trong Cuong. Id. at 226 (“Similar to the expert testimony in McIver, Alerre, and Tran Trong

Cuong, Dr. Hamill–Ruth described her understanding of the standard of care for treating patients

in a pain management context and then compared the treatment shown in the medical records in

the case with that standard of care, finding the treatment shown to be outside legitimate medical

practice.”).



11
   Although Boccone was not a medical practitioner, the court applied the Singh standard because
he was charged with conspiring with his employee, a nurse practitioner, who prescribed controlled
substances at the direction of Boccone. Boccone, 556 F. App’x at 222.
                                                -20-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 21 of 44 PageID #: 24330




       Dr. Munzing adopted a similar methodology and drew his conclusions based on the same

“red flags,” including negative drug screens, lack of documentation and follow up, high doses and

dangerous combinations of prescriptions, and symptoms of addiction. Id. at 226. Despite

Defendant’s representations otherwise, Dr. Munzing did not rely on the absence of records as

grounds for finding that the prescriptions were not proper. Dr. Munzing recognized that he did not

have all of the information during cross examination, stating “my conclusion was that the care was

not medically justified based on the information I had.” Trial Tr. vol. 3, 506:1-507:3. Therefore,

the Court finds that these complaints do not render Dr. Munzing’s opinion unreliable.

       Second, Defendant argues that there are internal inconsistencies and gaps in reasoning that

made Dr. Munzing’s opinion inadmissible. For example, Defendant argues that Dr. Munzing failed

to explain why, in this case, it was improper to prescribe opioids to drug addicts, despite his

admission that such prescriptions can be appropriate in some instances. Defendant also argues that

Dr. Munzing’s testimony failed to explain why concurrent prescribing of benzodiazepines and

opioids were improper in this case. However, while these arguments identify a gap in the

testimony, those gaps do not necessarily indicate that Dr. Munzing’s testimony was not reliable

for the purposes of Daubert. Instead, the Court finds that these arguments indicate a lack of

evidence. Therefore, to the extent that the Court finds that Munzing’s testimony was lacking, those

findings will be addressed below.

            iii.    February 2013 Memorandum of Agreement Understanding

       Next, Defendant argues that the MOA was inadmissible under Federal Rule of Evidence

404(b). However, the Court finds no error in its previous ruling. See Hr’g Tr. 168 50:17-52:16,

ECF No. 116. In those rulings, the Court held that the MOA was admissible under Rule 404(b)

because it was probative of the Defendant’s knowledge of his recordkeeping and prescription



                                               -21-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 22 of 44 PageID #: 24331




obligations. To the extent that the document was unfairly prejudicial, the Court took the

appropriate mitigative steps. It ordered the Government to redact all information regarding the

Defendant’s admissions regarding another patient to whom he prescribed Suboxone and

hydrocodone concurrently. See ECF No. 107. The Court also gave a limiting instruction:

“remember that the compliance investigation and memorandum of agreement between Dr.

Houdersheldt and the DEA was admitted not of evidence of conduct charged in this indictment,

but only as evidence of his knowledge and intent.” Trial Tr. vol. 5, 1027:8-12. Accordingly, the

Court finds that there was no error in admitting this document.

       Defendant argues that the MOA is barred by Federal Rule of Evidence 403 because it was

not probative. According to Defendant, the MOA could not have significant probative value

because he did not argue that he was unaware of his recordkeeping obligations. This reasoning

misses the point. The MOA was admitted as evidence that the Defendant acted knowingly or

intentionally when he failed to keep proper records of his interactions with D.L. and B.W.

Defendant disputed this fact at trial and in the present motion. But a reasonable jury could infer

that because Defendant failed to comply with the recordkeeping policies referenced in the MOA,

he was acting intentionally and not in good faith when treating B.W. and D.L. Thus, the Court

finds that the probative value of the MOA was not substantially outweighed by unfair prejudice.

            iv.    DEA Interview

       Next, Defendant argues that his statements to the DEA are inadmissible because (1) the

use of a civil or administrative process for the purpose of aiding a criminal investigation is

prohibited under LaSalle National Bank; and (2) consent by the Defendant was inadequate under

Garrity, which prohibits the use of threats of termination as a means of securing the employee’s

cooperation in an investigation. Defendant has not identified any part of the record in this case in



                                               -22-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 23 of 44 PageID #: 24332




which he preserved this claim. The Court reviews the admission for plain error. Fed. R. Crim. Pro.

51(b); Fed. R. Evid. 103.

       Defendant’s first argument fails as a matter of law. Defendant argues that the Court’s

holding in United States v. LaSalle National Bank 437 U.S. 298 (1978), prohibited the Government

from summoning Defendant for an interview with the DEA as pretext for what was a criminal

investigation. Again, Defendant’s argument fails because he overstates the holding in that case.

There, the Court held that the Internal Revenue Service must use its summoning authority within

the scope of Section 7602 of the Internal Revenue Code, 26 USC § 7602, and in good faith. Id. at

307. Given that the Court relied so heavily on the statutory scheme specific to the IRS, LaSalle

bears little weight on the issue here. Defendant’s reliance on United States v. Lawson, 502 F. Supp.

158 (D. MD. 1980) is similarly misguided. In Lawson, the court held that administrative

investigation warrants are subject to the Fourth Amendment; it did not hold that administrative

searches can never be used to investigate criminal conduct. See id. at 164-66.

       Defendant’s grievance is more properly framed as a voluntariness challenge under the

Fourth Amendment. However, even if the Court reframes Defendant’s claim to adhere to the

Lawson standard, it fails because there is no indication that the Government’s interview violated

Defendant’s Fourth Amendment rights. The DEA agents approached Defendant at his work, asked

if he would answer their questions, and Defendant agreed. The agents read him his constitutional

Miranda rights and gave him a written notice containing the same information. A DEA agent told

Defendant that he had the right to remain silent, that his answers could be used against him in

court, and that he had the right to an attorney.

       Defendant argues that this consent was not valid under the principles established in Garrity

v. State of N.J., 385 U.S. 493 (1967). In that case, the court held that the defendants’ statements



                                                   -23-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 24 of 44 PageID #: 24333




were involuntary because they were only given the choice “to forfeit their jobs or to incriminate

themselves.” Id. at 497-98. The Court held that this interrogation technique ran afoul of Miranda

v. State of Arizona, 384 U.S. 436, 464-65 (1966), because it was “likely to exert such pressure

upon an individual as to disable him from making a free and rational choice.” Id.

       Here, Defendant’s assertions that he felt coerced to participate in the interview due to DEA

regulations are unfounded by the interview transcript. See Def.’s Mot. 51 (quoting 21 U.S.C. §

842(a)(6)) (“it is unlawful for anyone who is authorized to dispense a controlled substance ‘to

refuse any entry into any premises or inspection’ authorized by the CSA.”). Once the interview

began, the agents informed him he had the constitutional right not to submit to the administrative

inspection without an administrative inspection warrant and the right to refuse to consent to the

inspection. ECF No. 202-2 at 1. Defendant agreed to proceed with the interview. Therefore,

Defendant’s statements were properly admitted.

             v.    Office Record Warrant

       Defendant next argues that the affidavit submitted to obtain a search warrant covering his

medical office contained an intentionally false statement and was unsupported by probable cause.

Specifically, Defendant argues that DEA Agent, Jason Crane, intentionally sought to mislead the

magistrate judge when he asserted that “Dr. Houdersheldt told Officer Duran that he met with D.L.

to write DL’s mother a controlled substance prescription.” See Crane Aff., ECF No. 3-1. Defendant

reasons that this statement renders the warrant unreliable and invalid.

       There is a strong “presumption of validity with respect to [an] affidavit supporting [a]

search warrant.” Franks v. Delaware, 438 U.S. 154, 171 (1983). Nevertheless, the Supreme Court

“carved out a narrow exception to this rule.” United States v. Allen, 631 F.3d 164, 171 (4th Cir.

2011). Specifically, the Court held that where a defendant can support “allegations of deliberate



                                               -24-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 25 of 44 PageID #: 24334




falsehood or of reckless disregard for the truth” with an offer of proof, Franks, 631 F.3d at 171,

he or she is “entitled to an evidentiary hearing on the veracity of statements in the affidavit,” Allen,

631 F.3d at 171. If a Court concludes that “a Franks hearing is appropriate and an affiant’s material

perjury or recklessness is established by a preponderance of the evidence, the warrant ‘must be

voided’ and evidence or testimony gathered pursuant to it must be excluded.” United States v.

Colkley, 899 F.2d 297, 300 (4th Cir. 1990) (quoting Franks, 438 U.S. at 156).

        Defendant previously requested a Franks hearing on this basis. See Def.’s Mot., ECF No.

45. The Court denied the motion, finding that the contested statements were neither intentionally

misleading nor material. See Order, ECF No. 61. The Court finds no error in its initial denial. As

the Government described in its response, Crane had a reasonable basis for which to include the

statement in his affidavit because it was directly supported by Duran’s police report.              See

Omnibus Resp. 61, ECF No. 202. Consequently, Defendant’s claim that this was an intentional

misstatement falls short.

        The statement was also immaterial. Under United States v. Moody, 931 F.3d 366, 371 (4th

Cir. 2019), “the defendant must show materiality—that is, that the false statements were ‘necessary

to the finding of probable cause.’” (quoting Franks, 438 U.S. at 156). Here, the statement is not

required for a finding of probable cause. The affidavit included a description of (1) Duran’s

interaction with Defendant and D.L. at the Hurricane City Park on November 20, 2018; (2) D.L’s

claims that she met with Defendant outside his office to obtain prescriptions on “multiple

occasions,” but never submitted to a physical examination or during those meetings; (3)

Defendant’s lengthy history of prescribing controlled substances to D.L.; and (4) the MOA, which

indicated that Defendant had a history of prescribing dangerous combinations of drugs. Given all

of this evidence, the Court finds that the statement regarding D.L.’s mother was immaterial and



                                                 -25-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 26 of 44 PageID #: 24335




that the Court did not err in denying Defendant’s prior motion to suppress.

             vi.   Dr. Whaley Testimony

       Defendant’s final evidentiary challenge is that the Court erred by precluding portions of

his expert witness’ testimony. Dr. Whaley intended to rebut Dr. Munzing’s analysis regarding

Defendant’s recordkeeping by testifying that, while Dr. Houdersheldt’s notes could have been

clearer, he nonetheless provided appropriate care because he was familiar with his patients. The

Court sustained the Government’s objection to this questioning and precluded Dr. Whaley from

asserting the testimonial fact that Dr. Houdersheldt was “deeply familiar” with his patients.

However, the Court allowed Dr. Whaley to testify that recordkeeping requirements may be more

or less stringent depending on the doctor’s knowledge and familiarity with the patient. The Court

finds no error with its previous holding. As previously stated, this factual testimony fell was

outside the scope of Rule 703.

       Defendant argues that the Court erred because an expert witness may rely on hearsay in

forming his or her opinion. However, Dr. Whaley did not simply seek to rely on hearsay in forming

his opinion, he attempted to convey testimonial facts to the jury. In essence, the defense sought to

introduce Defendant’s testimony without subjecting him to cross examination. District courts have

discretion to preclude testimony when a party seeks to use an expert as a “conduit for hearsay

testimony.” United States v. Johnson, 587 F.3d 625, 635 (4th Cir. 2009).

       In Johnson, the Fourth Circuit held that the government’s expert witnesses were not

“transmitters of testimonial hearsay” because, although the experts relied on information they

learned in interviews, they “never made direct reference to the content of those interviews or even

stated with any particularity what they learned from those interviews.” 587 F.3d at 635. In contrast,

in United States v. Mejia, the Second Circuit held that the trial court should not have permitted an



                                                -26-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 27 of 44 PageID #: 24336




expert to explain that he was told “by a gang member ” that the gang “taxed” non-gang individuals

who wanted to deal drugs in certain areas. 545 F.3d 179 (2d Cir. 2008). The court held that this

testimony was improper because the expert simply passed along an important testimonial fact he

learned in an interview. Id. at 188.

        Here, Whaley’s intended testimony is more akin to Mejia than Johnson. Just before the

Government objected, Dr. Whaley explained “keep in mind, that I had multiple conversations with

Dr. Houdersheldt about the level of his care of his patients. He very intimately knows the details

of most of his patients’ lives.” Trial Tr. vol. 4, 869:14-23. This was improper hearsay and outside

the scope of Rule 703. Therefore, the Court finds that it did not err in limiting Dr. Whaley’s

testimony.

             Evidence of a Personal Benefit

        With those evidentiary findings in mind, the Court will now turn to Defendant’s two

sufficiency-of-the-evidence arguments. First, Defendant argues that he is entitled to a judgment of

acquittal because the Government failed to present evidence that he acted as a drug “pusher” or

received a benefit from D.L. and B.W. for his prescriptions. In support of his argument Defendant

points to the Supreme Court’s use of the term “pusher” in Moore, arguing that the Court intended

criminal liability under Section 841 to arise only when a practitioner acts as a pusher or common

drug dealer. See Moore, 423 U.S. at 138. However, it is unclear whether the Court intended to hold

that evidence that the defendant acted as a drug “pusher” is necessary to sustain a conviction, or

that it is simply sufficient.

        The Court’s decision in Gonzalez v. Oregon, 546 U.S. 243 (2006), suggests that Moore

requires such a finding. In that case, the Court considered whether the Attorney General could

issue an interpretive rule declaring that prescriptions of controlled substances for use in physician-



                                                -27-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 28 of 44 PageID #: 24337




assisted suicide under state law does not have a legitimate medical purpose and is outside the

bounds of usual medical practice. Id. at 248 When analyzing the scope of the CSA, the Court noted

that it had not considered “the extent to which the CSA regulates medical practice beyond

prohibiting a doctor from acting as a drug ‘pusher’ instead of a physician.” Id. at 269. (Moore, 423

U.S. at 143). The Court went on to note that “[t]he statute and our case law amply support the

conclusion that Congress regulates medical practice insofar as it bars doctors from using their

prescription-writing powers as a means to engage in illicit drug dealing and trafficking as

conventionally understood.” Id. This dictum could be interpreted as requiring the government to

show that the doctor received a benefit in exchange for the prescriptions. Yet, several circuit courts,

including the Fourth Circuit, have rejected that interpretation.

       In Singh, the defendant argued that the jury improperly convicted him on certain counts

because the evidence only indicated a difference in medical opinion. Singh, 54 F.3d at 1187. The

court concluded that “although the testimony does not adduce compelling evidence that Dr. Singh

prescribed with malicious motive or the desire to make a profit, those motivations, though common

in § 841(a)(1) prosecutions, are not required to convict.” Id. at 1188-89 (citing Tran Trong Cuong,

18 F.3d at 1137). Similarly, in United States v. Pellmann, 668 F.3d 918, 924 (7th Cir. 2012), the

Seventh Circuit upheld the conviction even though “the facts here do not fall within [] more

common ‘drug pusher’ cases.” The court held that there was sufficient evidence to sustain the

verdict where the government showed that the defendant ordered excessive amounts of fentanyl

and morphine, that he regularly administered these drugs to a patient at her home (which the court

described as a “drug house”), that he did not maintain records of these treatments, and that he kept

his employees “in the dark” about this patient. Id. at 924-25. Finally, in United States v. McIver,

470 F.3d 550, 559 (4th Cir. 2006), the Fourth Circuit noted that illegitimate prescriptions include



                                                 -28-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 29 of 44 PageID #: 24338




those made not only for personal benefit, but also those intended to “assist[] another in the

maintenance of a drug habit.”

         Here, as in the above cases, there is no compelling evidence that Defendant acted with

malice or attempted to personally benefit from writing D.L. and B.W. opioid prescriptions. He did

not condition his prescriptions on a personal benefit such as money, sex, or other favors typically

indicative of a doctor acting without a legitimate purpose or outside the bounds of medical practice.

However, the Court must follow the controlling and clear holdings in Singh and McIver. Therefore,

the Court cannot upset the verdict on this basis.

             Sufficiency of the Evidence Analysis

         Defendant’s second argument is that the evidence cannot support the convictions, even if

the jury was not required to find that he sought a personal benefit from D.L. or B.W. In reviewing

whether the evidence was sufficient to convict a defendant, the court must sustain the jury’s

conviction if “any rational trier of fact could have found the elements of the crime beyond a

reasonable doubt.” United States v. Murphy, 35 F.3d 143, 148 (4th Cir.1994) (citing Jackson v.

Virginia, 443 U.S. 307, 319 (1979)) (emphasis in original), cert. denied, 513 U.S. 1135 (1995).

         As noted above, doctors are more commonly prosecuted under Section 841 when there is

substantial evidence that the defendant intentionally acted as a drug pusher. However, the Fourth

Circuit has also upheld convictions based solely on an expert’s medical opinion that the

prescriptions were beyond the bounds of professional practice. In Tran Trong Cuong, the court

held that some counts were sufficiently supported by the evidence and others were not. 18 F.3d at

1140-41. 12 On the one hand, the court held that some prescription counts were properly supported

by patient and expert testimony, which showed that the defendant prescribed controlled substances



12
     The counts that were sufficiently supported were remanded for a retrial on other grounds.
                                                -29-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 30 of 44 PageID #: 24339




for “nebulous” conditions like headaches, and prescribed controlled substances despite the

patient’s recent hospitalization for drug abuse. Id. at 1141. On the other hand, the court held that

80 counts were unsupported. No patient testified as to those counts, nor did the expert individually

analyze those prescriptions. The expert merely stated that he “had no way of judging whether they

were valid,” but that they “followed a pattern.” Id. at 1141. The court held that “[n]o effort was

made by the prosecution to focus [the expert’s] testimony on any of these 80 counts,” and reversed

the convictions. Id.

       The court’s decision in Singh follows this general rule. As noted above, the court rejected

the defendant’s argument that the jury should have acquitted him where the government only

presented evidence of a difference in medical opinion. Singh, 54 F.3d at 1188. The court further

held that there was sufficient evidence to support those convictions because the government’s

medical expert gave an “individualized conclusion on each count.” Id. For example, the expert

concluded that one prescription was beyond the scope of medical practice because narcotics cannot

be used to treat “cluster headaches.” Id. The expert also testified that the defendant acted outside

the scope of usual medical practice when he prescribed Tylenol and Valium to the patient who had

just been admitted to the hospital for alcohol abuse and had been referred to anti-abuse and anti-

depressant therapy. Id.

       In addition to the prescriptions supported by medical evidence, these courts also upheld

convictions supported by circumstantial evidence that the defendant wrote the prescriptions for an

illegitimate purpose. In Singh, the court upheld convictions where the defendant prescribed

controlled substances to individuals defendant had never examined or met. See id., at 1186-87. In

Tran Trong Cuong, the court upheld the conviction where the defendant told certain patients to

claim that their pain was in different parts of their body and to fill prescriptions at pharmacies that



                                                 -30-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 31 of 44 PageID #: 24340




were not close to his office. Tran Trong Cuong, 18 F.3d at 1140. Similarly, the Seventh Circuit in

Pellmann upheld a verdict where the evidence showed that the defendant regularly administered

fentanyl and morphine to a patient at her home without recording the treatment or telling his staff,

and where he continued administer these drugs even after his arrest and initial arraignment. 668

F.3d at 924.

               i.   Counts 1-6

       As noted above, Dr. Munzing testified that the Defendant’s prescriptions to D.L. were

illegitimate based on his general findings regarding her health history, including her opioid

addiction. He testified that by 2012, D.L. was identified as an opioid addict in Defendant’s records

and that this fact should have caused Defendant to exercise greater care in prescribing opioids for

her chronic back and leg pain. Dr. Munzing recounted that about twenty of D.L.’s drug screens

from 2012, 2014, 2015, 2016, and 2017 produced “aberrant” results, indicating reasons for further

concerns. As stated above, some reported concerning results, including positive results for opioids

not prescribed, negative results for opioids that should have been found, and combinations of

controlled substances that should not be prescribed together. 13

       Dr. Munzing also criticized Defendant’s treatment of D.L. in a number of other general

findings. He opined that opioids should be prescribed only when documented circumstances are

present, such as a sufficient physical examination and use of diagnostic tests to confirm chronic

pain that may be appropriately treated by opioids. He described the standard of care for chronic




13
   Dr. Munzing noted that on several different drug screen results, the words “no more meds” were
written on the chart. Despite this, more opioid prescriptions were issued. Though he was critical
of this apparent inconsistency, he also testified that this was “off and on” during a significant
portion of this whole time. See Trial Tr. vol. 3, 461. Dr. Munzing did not relate any particular drug
screens with the charged prescriptions or even specifically the time period covered by the Second
Superseding Indictment (June 8, 2018 through November 20, 2018).
                                                -31-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 32 of 44 PageID #: 24341




pain management should include documentation of patient visits to track the patient’s condition.

He also testified that a physician must consider alternative methods of treating chronic pain, such

as using physical therapy, pain control measures not based on addictive medicines like opioids,

and other options.

       Upon close review of the testimony and medical records submitted to the jury, the Court

concludes that this evidence was not sufficient to support the convictions on Counts 1 and 2.14

Although Dr. Munzing generally condemned Defendant’s conduct and these two prescriptions, he

made no effort to connect those general condemnations to these prescriptions. Rather, the extent

of Dr. Munzing’s testimony regarding these prescriptions was simply that they were beyond the

bounds of medical practice because he wrote them after D.L.’s aberrant drug screens. However,

the last of D.L.’s screens discussed by the expert occurred on September 17, 2017—nearly eight

months before Count 1. Moreover, Dr. Munzing testified that there are some instances in which it

may be appropriate for a physician to prescribe opioids to someone with a history of substance

abuse. But Dr. Munzing made no attempt to explain why Counts 1 and 2 were improper. He made

no reference to any drug screening or to a particular office visit, concurrent prescriptions, or to the

lack of examination, history, or patient discussion in connection with either of these prescriptions.

       Perhaps buried in the hundreds of pages of D.L.’s medical records, there may be documents

which fill this gap. However, the Government’s memorandum fails to identify any such records or

evidence. The Court has spent considerable time poring over D.L.’s medical records and other

lengthy exhibits for the other patients at issue in the charges. But those exhibits are not organized




14
  The original Indictment alleged that all six counts arose from prescriptions delivered by the
defendant to D.L. outside of the office and regular hours. In superseding indictments, the
Government changed the location of these two counts to Defendant’s office address and added
counts seven through twenty-three arising from two other patients but at the office.
                                                 -32-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 33 of 44 PageID #: 24342




chronologically or indexed such that the trier of fact could be reasonably expected to locate

documents pertinent to the charged prescriptions or contemporaneous with the dates they were

issued by Defendant. Though the Court credits the diligence of these jurors (who spent many hours

deliberating over two days with all exhibits accessible to them), it is very unlikely they could have

identified, much less considered, any document other that those discussed in the testimony or

referred to in closing arguments.

       This lack of evidence is made still more conspicuous by D.L.’s testimony. She stated that

on June 8 (date of Count 1) and July 10, 2018 (date of Count 2), she received both prescriptions

after visiting Defendant’s medical office. Specifically, on July 10, 2018, she stated that she visited

the office, allowed Defendant’s assistants to check her vital signs (blood pressure, temperature,

pulse oximeter, weight), completed a drug screen, and talked to the doctor about pain in her legs.

       In sum, neither Dr. Munzing’s testimony, nor DL’s testimony or medical records

sufficiently establish a connection between Dr. Munzing’s generalized findings regarding D.L.’s

medical history or treatment and Counts 1 and 2. As such, the Government’s evidence lacked the

level of specificity required by Tran Trong Cuong and Singh. The Court issues a judgement of

acquittal as to these counts.

       In contrast, the Court finds that there is enough evidence to support the convictions on

Counts 3, 4, 5, and 6. Although these counts are affected by the same gap in medical evidence as

Counts 1 and 2, the convictions are supported by other evidence. It is virtually uncontested that

Defendant issued these four prescriptions outside the office and after usual hours. 15 Based on this



15
   Although Defendant argues that a record dated September 20, 2018 indicates that he did not
meet D.L. at a K-Mart on that date, the Court must consider the evidence in a light most favorable
to the Government for the purposes of this analysis. Accordingly, a reasonable jury could conclude
that Defendant’s record is incorrectly dated, or that he met D.L. at K-Mart on another date close
to September 20, 2018.
                                                -33-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 34 of 44 PageID #: 24343




information, a jury could reasonably infer that there was no medical examination, no discussion of

D.L.’s current health or history, and no other steps taken to show that these prescriptions were

truly medical judgments. Indeed, that inference finds further support in D.L.’s claim that

Defendant did not conduct any physical examination or consult any record before writing these

prescriptions.

       In addition, the Government sufficiently drew a connection between these four

prescriptions and Dr. Munzing’s testimony regarding the ethical duties of a physician treating

patients. He stressed the importance of avoiding a relationship with a patient that could influence

the physician to issue, or the patient to request, opioids without a legitimate medical purpose. Of

course, this standard precludes any romantic or similar relationship forming between them. The

Government elicited testimony from D.L. about her meetings with Defendant outside the office

after regular business hours to obtain four of the prescriptions with which he was charged. On one

of these occasions, she testified that Defendant suggested a sexual encounter which she refused.

       Although the Government’s initial interviews of D.L. and arguments at trial make it evident

that it sought to prove that Defendant participated in a “sex for drugs” scheme, D.L.’s testimony

provided only minimal support. She testified credibly that Defendant’s proposition was brief, that

she refused it, that he apologized for it, and that she never perceived any sort of quid pro quo or

other effects on his treatment of her. Nevertheless, a reasonable jury could have found that this

suggestion violated Defendant’s ethical duties, and that Defendant asked D.L. to meet him out of

the office because he wanted something other than a patient-doctor relationship.

       Finally, Defendant’s later denials that he had ever carried his prescription pad in his truck

or delivered prescriptions outside the office and after hours, reflect guilty knowledge which the

jury was entitled to consider.



                                               -34-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 35 of 44 PageID #: 24344




       In sum, because Counts 3, 4, 5, and 6 are all supported by more than just Dr. Munzing’s

generalized findings about D.L.’s health history, the Court finds that a reasonable jury could have

convicted him on those counts.

             ii.   Counts 7-17

       With respect to Counts 7-17, the Government presented evidence that was stronger and

more specific to each charged prescription. Long before he became Defendant’s patient in 2008,

B.W. was disabled by serious back and spine injuries and had received treatment including opioid

prescriptions for chronic pain. Dr. Munzing’s testimony focused on the period from March 2, 2018

through March 29, 2019 and summarized relevant portions of Defendant’s notes and records. He

testified that throughout this period, Defendant prescribed fentanyl patches, morphine sulfate, and

diazepam (commonly known as Valium) which together produced a daily MME level of 360

MME. Dr. Munzing characterized this MME level as extremely high and inappropriate for treating

chronic pain. He also referred to specific progress notes made by Defendant of office visits and

drug screen results during this period. The notes indicated that B.W. suffered “no acute distress”

and that his systems were “normal.” Dr. Munzing concluded that these findings did not support

continuation of high doses of opioids. Also, these notes show that Defendant failed to consider

alternative treatments such as physical therapy, nonopioid medications, or referrals to specialists.

Further, the drug screens during this period showed that B.W. was not only positive for his

prescription opioids but also for nonprescribed opioids. 16 These screens also confirmed that during

this period, Defendant prescribed a potentially dangerous combination of opioids and

benzodiazepines.



16
  Specifically, B.W.’s March 27, 2018 drug screen produced aberrant results just a few days
before the earliest opioid prescription in the Indictment to B.W. Another drug screen produced
abnormal results a year later on March 29, 2019.
                                               -35-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 36 of 44 PageID #: 24345




       Dr. Munzing expressed his overall opinion that these prescriptions of Schedule II and IV

controlled substances were outside the bounds of, and not for, a legitimate medical purpose.

Applying the same general criticism he expressed with regard to Defendant’s treatment of D.L.,

he opined that Defendant’s office notes did not reflect supporting findings for continuation of

opioids, that the risks associated with the combination of these controlled substances greatly

outweighed the benefits, and monitoring the patient to lessen or avoid addiction and other ill effects

of long-term use of opioids were not considered. In addition, he emphasized that the extremely

high MME dosages over a long period was well beyond any acceptable medical judgment. Because

his conclusions were supported by specific contemporaneous records, the basis for convictions on

these eleven counts is sufficient.

   3. Giglio and Brady Violations

       Defendant next argues that the Court must order a new trial because the Government failed

to timely turn over favorable and material evidence in violation of Brady and Giglio. To prevail

on a Brady claim, a defendant must show that: “(1) the evidence at issue must be favorable to the

defendant, whether directly exculpatory or of impeachment value; (2) it must have been suppressed

by the state, whether willfully or inadvertently; and (3) it must be material.” Spicer v. Roxbury

Corr. Inst., 194 F.3d 547, 555 (4th Cir. 1999) (citation omitted). Under Giglio v. United States,

405 U.S. 150 (1972), when the reliability of a given witness may be determinative of guilt or

innocence, disclosure of evidence relating to credibility is required.

       This Court has previously dispelled at least two of the Defendant’s arguments. First, the

Court found that Defendant’s Brady claim regarding the Government’s call with Mullins failed

because the Defendant could have uncovered that evidence through his own reasonable pre-trial

investigation. ECF No. 233. Second, the Court found that the Defendant failed to make a plausible



                                                -36-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 37 of 44 PageID #: 24346




showing that D.L. and the Government had an implied non-prosecution agreement. Id.

Consequently, his corresponding Giglio claim fails.

       Defendant’s remaining claims are similarly unavailing. The Government did not suppress

evidence regarding Dr. Munzing’s compensation because that information is publicly available.

See Def.’s Br. 22, ECF No. 186; cf. Hoke v. Netherland, 92 F.3d 1350 (4th Cir. 1996) (“where the

exculpatory information is not only available to the defendant but also lies in a source where a

reasonable defendant would have looked, a defendant is not entitled to the benefit of the Brady

doctrine.”) Moreover, Defendant’s Counsel did not ask Munzing about his compensation for his

work on other cases during cross examination.

       The Government also did not violate Brady by failing to turn over evidence regarding

D.L.’s continued opioid use for several months, because “no due process violation occurs as long

as Brady material is disclosed to a defendant in time for its effective use at trial.” United States v.

Campbell, 237 F. App’x 787, 788 (4th Cir. 2007) (citing United States v. Smith Grading & Paving,

Inc., 760 F.2d 527, 532 (4th Cir.1985). The Government disclosed that material more than two

weeks before trial and the Court enabled Defendant’s effective use of the evidence by granting

him a deposition of the prescribing dentist. See Hr’g Tr. ECF No. 170. Moreover, after a pre-

sentencing evidentiary hearing, the Court found that Dr. Houdersheldt had improperly obtained a

copy of these records as early as May 2020. Nevertheless, he continued to argue in July that he

was prejudiced by the Government’s delay and asked the Court to dismiss Counts 1-6.

Accordingly, the Court rejects Defendant’s Brady claims.

   4. Allegations of Misconduct

       Finally, Defendant argues that the Government’s misconduct deprived him of a fair trial.

The “touchstone of due process analysis in cases of alleged prosecutorial misconduct is the fairness



                                                 -37-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 38 of 44 PageID #: 24347




of the trial, not the culpability of the prosecutor.” Smith v. Phillips, 455 U.S. 209, 219 (1982). The

Court finds that, although the Government misstated facts or misled the jury twice, those instances

did not prejudice Defendant and deprive Defendant of a fair trial.

           Misleading Questioning

       Defendant argues that the Government misled the jury when questioning D.L. and Crane.

Specifically, Defendant claims that the Government “solicited perjury” from Crane when it he

denied pressuring D.L. to falsify her testimony, and when he denied that the Government promised

her something in exchange for providing inculpatory evidence of Defendant. Crane was entitled

to express his perceptions regarding D.L.’s interview, and as held above, there is no evidence of

an agreement. Defendant also objects to the Government’s questions to D.L. regarding her

relationship with Defendant, which he claims misled the jury into believing that D.L. had a sexual

relationship with Defendant. In reality, MacFadden’s questioning of D.L. squarely addressed the

agent’s repeated suggestions that she had a sexual relationship with Defendant, and D.L.

repeatedly stated that she truthfully told the agents that there was no sexual relationship. The Court

finds that the Defendant has not demonstrated that he was prejudiced.

       However, the Court finds that the Government did mislead the jury by suggesting that the

Defendant wrote prescriptions after September 24, 2019 in violation of his bond conditions. In

eliciting this testimony, AUSA Barras asked Crane to characterize BOP records that the

Government relied upon in its release revocation petition. On its face, the BOP records indicate

that the Defendant wrote 20 prescriptions between September 25 and November 26, 2019.

However, by the Government’s own admission, at least 16 of the 20 prescriptions in question were

actually written before September 24, 2019. Crane’s investigation revealed that 12 were proven to

be refills of prescriptions written before September 24, 2019, three physical prescriptions were



                                                -38-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 39 of 44 PageID #: 24348




dated September 23, 2019, and one was dated August 5, 2019. See Omnibus Resp. 69-70, ECF

No. 202. Crane notified the Government of his findings before the revocation hearing, but the

Government proceeded anyway.

       The Government’s Omnibus Response attempts to parse out the prescriptions in the BOP

records and asserts that three prescriptions to P.H. were written after September 24, 2019.

However, this assertion is disingenuous for two reasons. First, AUSA Barras recognized at the

hearing that Defendant’s employee testified that those dates were incorrect, and that P.H. visited

the office and received the prescription on September 23, 2019. Hr’g Tr. 75:6-10, ECF No. 163;

see also Hr’g Tr. 9:15-20 (Defendant’s former employee testifying that P.H. visited the office on

September 23, 2019). Second, the Government’s continued reliance on the BOP records is

misguided. At the close of the hearing, the magistrate judge expressly found that these records did

not accurately reflect the date that Defendant wrote the prescriptions and did not “come close to

clear and convincing evidence” that Defendant violated his bond. Id. at 76:5-8. And yet, Barras

characterized the records as proof that Defendant violated his bond condition for several months:

       Q. Regarding your review of that document, was there anything of note that you reviewed
in terms of prescribing of the defendant potentially?
       A. Yes. Within the document, it had prescriptions after September 24th, 2018 -- or ‘19.
       ....
       Q. Was it your understanding that the defendant had a pretrial condition that he was not
permitted to prescribe controlled substances after September 24th, 2019?
       A. Yes.
       Q. Was there a time frame in general that these prescriptions covered?
       A. Yes, I believe so.
       ....
       Q. Did they occur after September 25th, 2019?
       A. Yes.
       Q. And were they as far in the future as November 26th, 2019?
       A. Yes.

Trial Tr. vol. 2, 182:1-184:16. Moreover, Barras crafted his questions to give the impression that

Crane’s investigation confirmed that Defendant violated his bond condition when he knew that the


                                               -39-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 40 of 44 PageID #: 24349




opposite was true. He asked whether Crane had investigated the violations, but deliberately

avoided eliciting information about Crane’s findings:

         Q. And why exactly did you get the prescriptions themselves?
         A. To validate whether or not Dr. Houdersheldt wrote the prescriptions after September
25th, 2019.
         Q. Did you want to get it right?
         A. Yes.
         Q. And determine whether or not he actually did write those prescriptions or they were
refills or something like that?
         A. Yes.
         Q. And regarding that petition, was it eventually denied?
         A. Yes.
         MR. BARRAS: Your Honor, I have nothing further at this time.

Trial Tr. vol. 2, 182:1-184:16. Therefore, although AUSA Barras’ questioning appears to be

technically truthful, it was nonetheless designed to be misleading.

         Although the Court does not condone Barras’ questioning, it cannot conclude that the

questioning prejudiced Defendant such that a new trial is warranted. Defendant’s counsel asked

Crane on cross examination about his investigative findings, which revealed to the jury that Crane

told the Government that the records did not prove that Defendant violated his bond, and that the

Government nonetheless went ahead with the revocation hearing. 17 Given that Crane quickly



17
     Defendant’s counsel asked:

         Q. So you say you found out the day of the hearing, before [] the hearing that there had
             been nothing unlawful occurring; is that right?
         A. Yes.
         Q. And you attended the hearing?
         A. Yes.
         Q. Watched the hearing?
         A. I didn’t watch the hearing. I testified in the hearing.
         Q. Okay. Did you warn anybody, guys, it turns out this is wrong?
         A. Yes.
         Q. You told the United States Attorney Strike Force that it was wrong?
         A. Yes.
         Q. And they moved forward in the hearing?
         A. Yes.
                                               -40-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 41 of 44 PageID #: 24350




admitted to these facts, Defendant was not deprived of a fair trial.

           Misleading Statements in Closing Argument

       Defendant next argues that the Government deprived him of a fair trial because it made

misleading or false statements during its closing argument. The issue of “[w]hether improper

argument by government counsel has so prejudiced the trial process as to require reversal must be

gauged from the facts of each trial.” United States v. Harrison, 716 F.2d 1050, 1051 (4th Cir.1983),

cert. denied, 466 U.S. 972 (1984). The Fourth Circuit has identified a number of factors that should

be considered when evaluating whether a prosecutor’s remarks prejudiced the Defendant,

including: “(1) the degree to which the prosecutor’s remarks have a tendency to mislead the jury

and to prejudice the accused; (2) whether the remarks were isolated or extensive; (3) absent the

remarks, the strength of competent proof introduced to establish the guilt of the accused; and (4)

whether the comments were deliberately placed before the jury to divert attention to extraneous

matters.” United States v. Mitchell, 1 F.3d 235, 241 (4th Cir. 1993) (citing Harrison, 716 F.2d at

1052). In closing, “a prosecutor may argue that the evidence gives rise to an inference, but the

suggested inference must be reasonably drawn from the facts in evidence.” United States v. Wilson,

135 F.3d 291, 298 (4th Cir. 1998).

       On the facts of this case, the Court finds that the Defendant was not deprived of his right

to a fair trial. Only one statement that the Defendant identifies is unsupported by the evidence.

AUSA MacFadden stated in her closing that “[b]y [Dr. Whaley’s] own admission, as he sat there

today, he is in violation of DEA regulations that require him to have a valid state license to

prescribe. Those were his words. It’s incredibly troubling.” Trial Tr. vol. 5, 1044:12-19. In fact,

there was no evidence that Dr. Whaley wrote prescriptions after his license expired or otherwise



Trial Tr. vol. 2, 227:15 -228:16.
                                                -41-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 42 of 44 PageID #: 24351




violated DEA regulations. In fact, Dr. Whaley is retired and expressly denied this claim. The

Government’s briefing attempts to side-step this error by emphasizing that his license was “no

good.” But MacFadden’s closing did not simply state that Dr. Whaley’s license was no good. She

took it a step further, and without evidence, accused Dr. Whaley of illegal prescribing—conduct

similar to that which the Defendant was on trial for. This makes her distortion especially troubling.

       Nevertheless, although the above statement is troubling, it seems to be an isolated falsity.

The four statements giving rise to Defendant’s remaining claims represent a reasonable

interpretation of the facts. First, the Government’s argument that Defendant was “grooming” D.L.

for sex was supported by the fact that Defendant had information that D.L. might have been

addicted to opioids, that she met Defendant out of the office and after hours, that Defendant

prescribed opioids to her during those out-of-office meetings without an exam, and that Defendant

propositioned her for sex during one of these meetings. Based on this evidence, a reasonable jury

could infer that Defendant sought to take advantage of D.L.’s addiction by meeting her outside of

the office and continually prescribing her opioids.

       Second, the Government’s characterization of Defendant’s call to Chief Mullins as

Defendant “get[ting] his story straight” was a reasonable interpretation of the evidence. The

evidence showed that shortly after Defendant met Duran in the park, he called Chief Mullins to

complain. While a reasonable trier of fact could find that this call was innocuous, one could also

find that defendant sought to gain favor with Chief Mullins before Duran reported the incident.

       Third, the Government’s statement regarding Dr. Whaley’s testimony that opioids should

not be prescribed for fibromyalgia is also a fair characterization of his testimony. See Trial Tr.

999: 18-22. (“Q. So turning your attention to Ronnie Wilson, you stated during your testimony

yesterday that opioids are not okay treatment for fibromyalgia or inflammatory issues, correct? A.



                                                -42-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 43 of 44 PageID #: 24352




I didn’t say for inflammatory issues. I said for fibromyalgia.”). More to the point, however, even

if the Government’s statement were false, it is unclear how this error would justify a new trial. The

jury acquitted the Defendant of all prescriptions to R.W., who was the only patient in the

Indictment with fibromyalgia.

       And fourth, Defendant’s claim that the Government lied when it said that D.L. had nothing

to gain from her testimony also fails. D.L. testified that she had been promised nothing in exchange

for her testimony and was told to simply tell the truth. The Government’s closing argument was a

reasonable interpretation of that testimony and not improper “vouching.” Cf. United States v.

Hayes, 322 F.3d 792, 800 (4th Cir.2003) (citing United States v. Lewis, 10 F.3d 1086, 1089 (4th

Cir.1993)) (“It is impermissible for a prosecutor to indicate her personal belief in the credibility of

Government witnesses or to elicit one witness’ opinion that another witness has told the truth.”).

       In sum, the Defendant has identified one improper statement by the Government in its

closing argument. However, because this statement was an isolated incident, it is not enough to

require a new trial given the weight of the other evidence.

           Other Claims of Misconduct

       Defendant’s other claims of misconduct fail for similar reasons. As this Court previously

held, even if the Court accepts that the Government lied to Defendant about Mullins testifying and

D.L.’s ability to remain opioid-free, Defendant has given no indication that this prejudiced him at

trial. ECF No. 233. Defendant also claims that he was denied due process because of the

Department of Justice’s press release regarding his case. But even if the Court accepts Defendant’s

characterization of the press release, he has not explained how it prejudiced him. The Court asked

all potential jurors whether they had “read something or heard anything about this particular case.”

Hr’g Tr. 21:23-25, ECF No. 173. Only one juror notified the Court that they had read a newspaper



                                                 -43-
 Case 3:19-cr-00239 Document 246 Filed 12/23/20 Page 44 of 44 PageID #: 24353




article about the case, and that juror was later excused for other reasons.

       In sum, the Court finds that although the Government committed two inexcusable errors,

those errors were isolated events that did not unfairly prejudice Defendant such that his due process

rights were violated. Accordingly, Defendant has failed to identify grounds to justify a new trial.

                                         IV. CONCLUSION

       For the foregoing reasons, the Motion is GRANTED as to Counts 1-2 and DENIED as to

Counts 3-17.

       The Clerk is DIRECTED to send a copy of this Order to counsel and the defendant, the

United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.

                                              ENTER:          December 23, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                                -44-
